     Case 0:21-mj-06074-LSS Document 2 Entered on FLSD Docket 02/12/2021 Page 1 of 1


                                                     CO URT M INUTES

          U.S.M AG ISTRATE JUDG E LURANA S.SNOW -FO RT LAUDERDALE , FLO RIDA

DEFT: GARY LEE BRUMMETT (J)#CellBlock                              CASE NO: 21-6074-SNOW                 .
AUSA: M itaW hite .                                                ATTY :                              <f -aJa/'/4â/c
                                                                             (Ifapplicable-appealcolloquy)    % $më
AGENT:                                                             VIOL: 18:912 FalsePersonification

PROCEEDING:                   INITIALAPPEAM NCE                    RECOMMENDEDBOND:                          CX
BONDHEARINGIIELD-yes/no                                   COUNSELAPPOFNTED:                              z'/)Wx lI6D 6 #r
BONDSET@:                                                          Tobecosignedby:                   Q       W i/
                                                                                                                32G         X-
                                                                                          Rule77.1ad ised
        Do notviolateany law.                                                        -
                                                                                                /p                         '
        Appearin courtasdirected.
                                                                                                                      N/            z

        Surrenderand /ordo notobtain passports/travel
        documents.                                                                       4 ,A
        RpttoPTSasdirected/or           x'saweeldmonthby
        phone;           x'saweek/month in person.
        Random urinetesting by PretrialServices.
        Treatmentasdeemed necessary.                                                      X-                                    '
                                                                                                                                    '- -
Q       M aintain orseek full-timeemployment.                                                                 .,




        No contactwith victims/witnesses.
                                                                                            fcn                                 3
Q       No fireanns.
                                                                                                     T         //>
        Travelextended to:                                   .


Q       HalfwayHouse                                         .


NEXT COURT APPEARANCE:                   DATE:                     TEWE:                    JUDGE:                     PLACE:

INQUIRY ltECOUNSEL:
PTD OND HEARJNG:                              T - 1% - 1 /
                                              ,.                                //'
                                                                                  DJ
PRELIM /ARRAIGN .:                                       2-26-21           11:00am              STRAUSS
CHECK IF                     ForthereasonsstatedbycounselfortheDefendantandfindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE               : tenusmotion forcontinuanceto hirecounseloutweigh thebestinterestsofthepublic& theDefendantina Speedy
                             Trial,theCourtfindsthattheperiodoftimefrom today,throujhandincluding                     ,shallbedeemed
                             excludablein accordancewith theprovisionsofthe Speedy TrlalAct,18 USC 3161etseq..

DATE: 2-12-21 TIME:                  11:00=        DAR: /#'Gj.''recordedonan
                                                                           Zd
                                                                            OOM                          PAGE:                  1
                                                                                                                                %-11
                                                                                                                                -


                                                             '                                               f(
